Citation Nr: 1707007	
Decision Date: 03/08/17    Archive Date: 03/16/17

DOCKET NO.  10-44 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for obstructive sleep apnea.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

E. Choi, Associate Counsel





INTRODUCTION

The Veteran, who is the appellant, served on active duty from March 1984 to July 1993, and from April 1999 to February 2003.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2010 rating decision of the RO in Roanoke, Virginia.  Jurisdiction over this claim is currently with the RO in Baltimore, Maryland.  The April 2010 rating decision continued the 10 percent disability rating assigned for the Veteran's service-connected hypertension and denied service connection for obstructive sleep apnea.  In April 2010, the Veteran filed a Notice of Disagreement (NOD) as to the issues decided in the April 2010 rating decision.  Subsequently, the RO issued a Statement of the Case (SOC) in July 2010, and the Veteran filed a substantive appeal, via VA Form 9, in October 2010 as to the denial of service connection for obstructive sleep apnea.  As the Veteran did not file a substantive appeal to the continuation of the 10 percent disability rating for the service-connected hypertension, the issue is not before the Board.

The Veteran requested a hearing before the Board in the October 2010 VA Form 9.  In a March 2016 letter, the Veteran was informed that a Central Office hearing had been scheduled for May 3, 2016.  The record indicates that the Veteran did not attend the scheduled hearing.  As the Veteran has not presented any reasons for the failure to appear at the May 2016 Central Office hearing, the hearing request has been withdrawn.  38 C.F.R. § 20.702 (2016).  Further, because this instant decision grants the benefits sought on appeal, there has been no prejudice to the Veteran.

The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files as to ensure a total review of the evidence.  




FINDINGS OF FACT

1.	The Veteran has a current diagnosis of obstructive sleep apnea.

2.	Symptoms of obstructive sleep apnea began during active service.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for obstructive sleep apnea have been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  In this decision, the Board grants service connection for obstructive sleep apnea, which is a full grant of the issue on appeal.  As such, no further discussion of VA's duties to notify and to assist is necessary.

Service Connection for Obstructive Sleep Apnea

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after 

discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of:  (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

In this case, obstructive sleep apnea is not a "chronic disease" listed under 
38 C.F.R. § 3.309(a) (2016); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57.  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The United States Court of Appeals for Veterans Claims (Court) has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record. Miller v. West, 11 Vet. App. 345, 348 (1998).


The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his or her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

The Veteran has advanced that currently diagnosed obstructive sleep apnea originated in service.  Initially, the Board finds that the Veteran has a current sleep apnea disability.  A July 2009 sleep study performed at the Washington, D.C. VA Medical Center (VAMC) revealed a diagnosis of mild obstructive sleep apnea.

After a review of all the evidence of record, both lay and medical, the Board finds that the evidence is at least in equipoise on the question of whether the Veteran had the onset of symptoms of obstructive sleep apnea in service (i.e., whether obstructive sleep apnea was "incurred in" service).  The Board notes that "apnea" is "cessation of breathing."  "Obstructive sleep apnea" is "sleep apnea resulting from collapse or obstruction of the airway with the inhibition of muscle tone that occurs during REM sleep.  In adults, it is seen primarily in middle aged [40-60] obese individuals, with a male predominance."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 118 (32nd ed. 2012).

The evidence that weighs against an incurrence of sleep apnea in service includes service treatment records, which are absent of treatment for or diagnosis of obstructive sleep apnea or related symptomatology.  Additionally, obtained medical records are absent for any treatment or diagnosis of obstructive sleep apnea until June 2009.


Favorable evidence supporting a finding that the Veteran had symptoms of obstructive sleep apnea in service includes an April 2010 letter from the Veteran's former husband.  The letter states that during the duration of their marriage from April 1986 to May 1995, the Veteran exhibited unusual snoring and breathing habits while sleeping.  

Further, in a May 2016 letter from the Veteran's primary care physician since 1994, Dr. D.L. states that the Veteran began to experience problems sleeping relating to snoring shortly after a pregnancy in 1996.  The Veteran experienced symptoms of snoring and difficulties sleeping that waxed and waned over the years.  These symptoms were subsequently diagnosed as mild obstructive sleep apnea in 2009.  The July 2009 sleep study treatment notes show that the Veteran reported having sleeping problems for the last 10 years with symptoms such as snoring and the feeling of being smothered while sleeping.

Finally, the Board finds that the weight of the evidence demonstrates that the current obstructive sleep apnea is related to the symptoms of sleep apnea the Veteran exhibited during service.  In a December 2016 letter from the Washington, D.C. VAMC, the Assistant Chief of Neurology opined that upon review of the claims file, April 2010 lay statement, and the Veteran's reported history of symptoms, it is more likely than not true that the Veteran had sleep apnea while on active duty.

For the above reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for obstructive sleep apnea have been met.  38 U.S.C.A. §5107; 38 C.F.R. §3.102.  As service connection has been granted on a direct basis, there is no need to discuss entitlement to service 

connection on a presumptive or any other basis, as other theories of service connection have been rendered moot, leaving no question of law or fact to decide.  See 38 U.S.C.A. §7104 (West 2014).


ORDER

Service connection for obstructive sleep apnea is granted.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


